Citation Nr: 1626376	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for panniculitis.

4. Entitlement to service connection for coronary artery disease.

5. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2010 rating actions of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi and an August 2011 decision of the RO in Louisville, Kentucky.  (Due to the current location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Louisville, Kentucky.)

In March 2012, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A videoconference hearing before the undersigned Veterans Law Judge was held in March 2016.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1. The Veteran served on active duty at Camp Lejeune during the period of potential exposure to contaminated drinking water; he is presumed to have been exposed to contaminated drinking water.

2. Hypertension was not shown during service or for many years thereafter and the preponderance of the evidence is against finding that it is otherwise related to active service or events therein, to include exposure to contaminated water at Camp Lejeune.

3. Asthma was not shown during service or for many years thereafter and the preponderance of the evidence is against finding that it is otherwise related to active service or events therein, to include exposure to contaminated water at Camp Lejeune.

4. Panniculitis was not shown during service or for many years thereafter and the preponderance of the evidence is against finding that it is otherwise related to active service or events therein, to include exposure to contaminated water at Camp Lejeune.

5. Coronary artery disease was not shown during service or for many years thereafter and the preponderance of the evidence is against finding that it is otherwise related to active service or events therein, to include exposure to contaminated water at Camp Lejeune.

6. Diabetes mellitus was not shown during service or for many years thereafter and the preponderance of the evidence is against finding that it is otherwise related to active service or events therein, to include exposure to contaminated water at Camp Lejeune.



CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension are not met.  38 U.S.C.A.  §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for panniculitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by letters dated May 2010, July 2010, February 2011, June 2011, and December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service treatment records into his claims file.  In addition, post-service treatment records from the Veteran's private doctors have been incorporated into the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in June 2011 and December 2011.  The opinions provided in connection with the examinations involved a thorough review of the claims file and were supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

Furthermore, in March 2016 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran claims entitlement to service connection for hypertension, asthma, panniculitis, coronary artery disease, and diabetes mellitus as caused by exposure to contaminated water at Camp Lejeune, North Carolina, during his military service.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including coronary artery disease, diabetes and hypertension.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for coronary artery disease, diabetes and hypertension if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

As stated above, the Veteran indicated he served at Camp Lejeune and was exposed to contaminated water.  The record confirms that the Veteran was stationed at Camp Lejeune during the relevant time period.  Therefore, it is presumed that he was exposed to contaminated water while stationed there.  

It is VA policy to presume that anyone who served at Camp Lejeune between August 1953 and December 1987 was potentially exposed in some manner to the full range of chemicals known to have contaminated the base's water supply.  VBA Manual M21-1, III.iii.2.E.7.a.  Thus, the Veteran is presumed to have been potentially exposed to chemicals known to have contaminated the water supply, including trichloroethylene (TCE) and tetrachloroethylene or perchloroethylene (PCE).  See VBA Manual, M21-1, IV.ii.1.I.15.a.  Benzene and vinyl chloride were also detected in the drinking water system.  Id.; see also "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (2009), the National Academy of Sciences' (NAS) National Research Council (NRC). 

In a report titled "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (2009), the NAS NRC reviewed studies assessing exposure to TCE, tetrachloroethylene or PCE, as well as solvent mixture exposure.  Id.  Fourteen diseases were identified as having limited or suggestive evidence of an association with exposure to these chemicals: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage (with exposure during pregnancy), scleroderma, and neurobehavioral effects.  Id.   Benzene and vinyl chloride have also been associated with the development of certain cancers by other scientific organizations.  See VBA Manual, M21-1, IV.ii.1.I.15.a.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence of record, the Veteran's in-service treatment records do not reveal any prior complaint, treatment, or diagnosis of hypertension, panniculitis, or diabetes mellitus.  The records do indicate that the Veteran reported shortness of breath, and chest pain.  A December 1966 treatment record indicate the Veteran's EKG showed non-specific changes and the impression was that the pain was "probably muscular-skeletal rather than cardiac from history.  A February 1967 record indicates the Veteran was evaluated for his chest pain.  Following several studies and tests, the consensus of opinion was the Veteran's symptoms suggested the possibility of vasomotor instability.  In addition, under medical observation, no disease was found.  Furthermore, the Veteran's March 1968 separation examination report did not indicate any continued symptoms, or a diagnosis, of hypertension, panniculitis, diabetes mellitus, asthma, or coronary artery disease.

The post-service treatment records revealed the Veteran's treatment for hypertension, asthma, panniculitis, coronary artery disease, and diabetes mellitus.  There is, however, no indication that these disabilities have been etiologically related to service, namely exposure to contaminated water at Camp Lejeune.

In June 2011, the Veteran underwent a VA examination where diagnoses of diabetes mellitus and hypertension were confirmed.  The Veteran stated his diabetes mellitus started four years ago and his hypertension started twenty years ago.  The VA examiner determined the Veteran's hypertension was not a complication of his diabetes as his hypertension was diagnosed fifteen years prior to his diagnosis of diabetes mellitus.  In addition, his hypertension was not worsened or increased by the Veteran's diabetes.  

Upon review of the evidence of record, the Veteran's lay statements, and the physical examination, the VA examiner determined that while the Veteran was exposed to contaminated water in Camp Lejeune, the Veteran's diabetes mellitus, type II, was "not one of the medical conditions related to contaminated water exposure."  The Veteran has non-insulin dependent diabetes mellitus which is associated with genetic and behavioral factors.  The VA examiner stated the occurrence of non-insulin dependent diabetes mellitus is associated with genetic and behavioral factors.  Therefore, it is not caused by or a result of his exposure to contaminated water at Camp Lejeune. 

In December 2011, the Veteran as afforded another VA examination for his hypertension, asthma, coronary artery disease, and panniculitis.

Regarding the hypertension, the Veteran stated onset was approximately 15 years ago and the VA examiner confirmed a diagnosis.  Upon review of the evidence of record, the Veteran's lay statements, and the physical examination, the VA examiner determined it was less likely as not related to his exposure to contaminated water at Camp Lejeune and "most likely as not related to his family history and his inactive life style and obesity.  The VA examiner noted the Veteran was diagnosed with hypertension approximately fifteen to twenty years ago and has been stable on medication.  Furthermore, the Veteran had a family history of hypertension and was obese.  He also did not have any hypertension during his military service.  

Regarding the Veteran's asthma, a diagnosis was confirmed by the VA examiner.  The Veteran estimated the onset was approximately 10 years ago.  Upon review of the evidence of record, the Veteran's lay statements, and the physical examination, the VA examiner determined the asthma was less likely as not related to his exposure to contaminated water at Camp Lejeune.  The VA examiner explained that there was no diagnosis of asthma during his military service and on the report of medical examination dated in March 1968, there was no indication of lung and chest problems.  He had chest pain associated with shortness of breath which was determined to be vasomotor instability and not due to any underlying lung problems in January 1967.  The Veteran's current asthma was stable and he had exercise induced symptoms without any allergy induced symptoms such as seasonal exacerbation or fumes induced.  The VA examiner noted that the Veteran's past spirometry in July 2010 was normal and he was symptomatically stable on medications, rarely needing his rescue inhaler.  

Regarding the Veteran's coronary artery disease, a diagnosis was confirmed with onset in 2010.  Upon review of the evidence of record, the Veteran's lay statements, and the physical examination, the VA examiner determined the coronary artery disease was "due to multiple risk factors that he has like hypertension, [diabetes mellitus], obesity, sedentary life style, etc.  His [coronary artery disease] is less likely as not related to his exposure to contaminated water at Camp Lejeune during [his] 1966-1968 military service."  Furthermore, the VA examiner stated the Veteran's chest pain worked up as vasovagal instability in January 1967 during his military service was a separate disease entity and is less likely as not related to non-obstructive coronary artery disease diagnosed in 2010. 

Finally, regarding the Veteran's panniculitis, the VA examiner confirmed the diagnosis as the Veteran approximately onset five to six years prior.  Upon review of the evidence of record, the Veteran's lay statements, and the physical examination, the VA examiner determined that the Veteran's skin condition had recent onset for the last five to six years but had normal skin examination in July 2010.  Furthermore, the VA examiner determined that the Veteran's 2009 mesenteric panniculitis being referred to was an inflammatory condition of subcutaneous fibrofatty tissue which led to abdominal symptoms and treatment with antibiotics.  A CT abdomen report indicates complete resolution of his symptoms.  As such, the Veteran's panniculitis was less likely as not related or incurred during his exposure to contaminated water at Camp Lejeune is less likely as not related to or incurred during his active military service or exposure to contamination water at Camp Lejeune during 1966 to 1968. 

The preponderance of the evidence weighs against a relationship between the Veteran's hypertension, asthma, panniculitis, coronary artery disease, and diabetes mellitus and his exposure to contaminated water at Camp Lejeune.

The Veteran has not stated and there is no evidence suggesting that his hypertension, asthma, panniculitis, coronary artery disease, and diabetes mellitus manifested during service or hypertension, coronary artery disease and diabetes mellitus within one year of service separation, or that the disorders on appeal are otherwise related to an in-service disease or injury.  Accordingly, presumptive service connection for hypertension, coronary artery disease, and diabetes mellitus as a chronic disease is not established.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Direct service connection is also not warranted, as the service incurrence element is not satisfied.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a). 

Although the Veteran is presumed to have had some potential exposure to the chemicals known to have contaminated the water at Camp Lejeune, including TCE, tetrachloroethylene or PCE, solvent mixtures, benzene, and vinyl chloride, none of these chemicals have been associated with the development of hypertension, asthma, panniculitis, coronary artery disease, and diabetes mellitus.

The Veteran has not provided any rationale or supporting evidence for his belief that the contaminated water at Camp Lejeune may have caused his disabilities apart from the fact that such exposure has been associated with other diseases.  Lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the determination in this case is medically and scientifically complex. Whether exposure to the chemicals in the water at Camp Lejeune may have caused the development of certain diseases many years later cannot be made based on lay observation alone given the time lapse, and which is also evident from the fact that NAS and other scientific organizations have been conducting research on the subject.  Thus, a competent medical or scientific opinion is required.  See Jandreau, 492 F.3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Accordingly, because he is a lay person in the fields of medicine and science, the Veteran's unsupported opinion is not competent evidence, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  Moreover, because his opinion is inherently speculative and not supported by any rationale, it lacks probative value on this ground as well.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions). 

Consequently, the Veteran's opinion is outweighed by the June 2011 and December 2011 VA examiners' opinions.  These opinions constitutes probative evidence weighing against the claims, as they were rendered by a medical professional and are supported by a rationale specific to the Veteran's medical history, finding that this history more likely accounted for the development of the Veteran's disabilities.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation). 

Accordingly, service connection for hypertension, asthma, panniculitis, coronary artery disease, and diabetes mellitus based on the Veteran's exposure to contaminated drinking water at Camp Lejeune is not established, as the preponderance of the evidence weighs against a medical relationship or nexus.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a). 

In sum, the preponderance of the evidence is against the Veteran's claims. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension, asthma, panniculitis, coronary artery disease, and diabetes mellitus is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for panniculitis is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


